Citation Nr: 0728051	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-10 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 

3.  Entitlement to service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from December 1961 to August 
1962 and from October 1963 to June 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for PTSD, 
hypertension, a skin disorder, and diabetes mellitus.  
Subsequently, the RO, in a February 2005 rating decision, 
granted service connection for diabetes mellitus.  The grant 
of service connection represents a complete grant of that 
benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over that issue.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).

Service connection for an acquired psychiatric disorder, to 
include PTSD and for a skin disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Hypertension was manifested to a degree of 10 percent within 
a year of discharge from active military service. 




CONCLUSION OF LAW

Hypertension may be presumed to have been incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in April and June 2004, which informed the veteran of 
what evidence is needed to substantiate the claim, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim addressed in 
this decision.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection is granted, 
the RO will issue a rating decision that implements the 
Board's decision.  If the veteran is dissatisfied with either 
the disability rating or effective date that will be assigned 
by the RO, he is invited to submit a notice of disagreement 
(NOD) in accordance with appeal instructions that will be 
issued with the rating decision.  Thus, no unfair prejudice 
to the veteran will result from the Board's grant of service 
connection at this time.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Chronic diseases", as defined at 38 C.F.R. § 3.307 and 
3.309, are accorded special consideration for service 
connection.  Where a veteran served for at least 90 days 
during a period of war or after December 31, 1946, and 
certain chronic diseases, such as hypertension, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Prior to January 12, 1998, a 10 percent rating for essential 
arterial hypertension is warranted for diastolic blood 
pressure of predominantly 100 or more.  A 10 percent rating 
is also warranted if continuous medication for control is 
needed where there is a history of diastolic pressure 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, elevated blood pressure readings were reported 
during active service.  For instance, 180/104 was noted in 
November 1967.  VA outpatient treatment reports and private 
medical reports note essential hypertension.  The veteran 
testified before the undersigned Veterans Law Judge that in 
1974, almost immediately after active service, he saw his 
private physician for hypertension and has been on 
hypertension medication ever since.  

In May 2007, the veteran submitted a letter from a private 
physician along with a waiver of his right to initial 
consideration by the RO.  In the letter, Dr. Adams reported 
having treated the veteran for high blood pressure and 
anxiety since 1974.  

Because the actual blood pressure readings within a year of 
active service are not available, it cannot be ascertained 
whether the high diastolic blood pressure readings noted in 
service were predominant.  However, because the November 1967 
blood pressure reading is so high and because Dr. Adams has 
reported treating hypertension since 1974, the Board will 
resolve any remaining doubt in favor of the veteran and find 
that hypertension became at least 10 percent disabling within 
a year of separation.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the claim 
of service connection for hypertension.  38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Service connection for 
hypertension is therefore granted.  


ORDER

Service connection for hypertension is granted.


REMAND

PTSD or Other Psychiatric Disorder

The veteran claims that service in Vietnam led to PTSD and to 
an anxiety disorder.  He has submitted both VA and private 
medical evidence of a diagnosis of PTSD; however, these 
reports do not identify the specific stressor upon which the 
diagnosis is based.  The veteran has not been offered a 
compensation examination to determine the nature and etiology 
of any acquired psychiatric disorder.  VA's duty to assist 
includes offering the veteran an examination where necessary 
to make an informed decision on the claim.  38 U.S.C.A. 
§ 5103A, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the veteran's service medical 
records (SMRs) and a few personnel records have been 
obtained; however, it does not appear that a complete 
official personnel file (OPF) has been obtained.  Information 
in the OPF could be vital to establishing service connection 
for PTSD.  Thus, a reasonable attempt should once again be 
made to obtain these records.

Skin Disorder

The veteran testified that he had rashes at various times 
during active service and that he still gets them.  At the 
time of separation from active military service, he completed 
a medical history questionnaire and checked "yes" to skin 
diseases and to foot troubles.  An examiner noted recurring 
cellulitis of the left foot.  Moreover, the veteran served in 
tropical climates in Vietnam and in the Panama Canal Zone 
where skin disorders commonly arise.  VA has not offered the 
veteran an examination to determine the nature and etiology 
of any current skin disease.  The duty to assist mandates 
that VA offer the veteran such an examination.  38 U.S.C.A. 
§ 5103A, McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to the remaining 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2. The AOJ should attempt to locate the 
veteran's OPF.  If this record is not 
available, the AOJ should note that fact 
in the claims file.

3.  The AOJ should request the veteran to 
provide an additional stressor statement 
containing as much details as possible, 
to include dates, places, descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and inform him that failure to 
respond may result in adverse action to 
his claim.  The veteran should be allowed 
reasonable time to respond.  Information 
received should be associated with the 
claims file.

4.  The AOJ should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The AOJ must 
provide the JSRRC with copies of any of 
the veteran's service personnel records, 
showing service dates, duties, and units 
of assignment, and stressor statements.

5.  After the above are completed, the 
AOJ should prepare a report detailing the 
nature of any in-service stressors that 
was established by the record.  If none 
was verified, the report will so state.  
This report is then to be added to the 
claims file.

6.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a 
psychiatrist.  The claims file should be 
made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of psychiatric symptoms and 
stressors from the veteran, and answer 
the following:

I.  What is/are the current Axis I 
diagnosis or diagnoses?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability is the result of 
active service?  

III.  If the answer above is "no", 
then is it at least as likely as not 
(50 percent or greater probability) 
that a service-connected disability 
has caused or aggravated the mental 
disability?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

7.  The AOJ should also arrange for a 
dermatological examination, by an 
appropriate specialist, to determine the 
nature and etiology of any skin disease.  
The physician should review the pertinent 
evidence in the claims file, examine the 
veteran, elicit a complete history of 
symptoms from the veteran, and offer a 
diagnosis.  The physician should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the skin disease began during active 
service.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

8.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2006).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


